I think it might be well to state, in connection with the foregoing opinion, that in the correspondence between the attorney and his client about the case which was dismissed by this Court there appears a letter from the attorney to one of the clients saying in effect that he had been delayed in his preparation of the case on appeal by the illness of himself and two members of his family. But he did not appear before the commission or the circuit court and make any explanation of the delay. Hence, the action taken, as modified by this Court was and is, in my opinion, justified.